Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s election of the species of CAR having the Vh/Vl domains of SEQ ID NOs: 120 and 118 is acknowledged.  While applicant states that they do not acquiesce to the election of species requirement, applicant also does not explicitly traverse the election of species requirement.  Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claims 1-20 are pending.

Claims 1-9 and 15-20 are under examination as they read on the elected species of CAR comprising the Vh/Vl domains of SEQ ID NOs: 120 and 118.

Claims 10-14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species of invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 2-26-21.

The meaning of the claimed invention

Claim 1 and dependent claims thereof are drawn to “an immune cell that expresses a CD19-directed chimeric antigen receptor (CAR), the chimeric antigen receptor comprising: an extracellular anti-CD 19 binding moiety comprising a single chain Fragment variable (scFv), wherein the scFv comprises: a variable heavy (VH) domain, and a variable light (VL) domain; a hinge, wherein the hinge is a CD8 alpha hinge; a transmembrane domain, wherein the transmembrane domain comprises a CD8 alpha transmembrane domain; and an intracellular signaling domain, wherein the intracellular signaling domain comprises: an OX40 subdomain, wherein the OX40 subdomain is encoded by a sequence having at least 95% 

The skilled artisan considering the preamble and body of claim 1 would understand that what is being claimed is an immune cell comprising a CD19-binding CAR polypeptide, wherein the OX40 and the CD3 zeta subdomains of said polypeptide are encoded by sequences having at least 95% sequence identity to SEQ ID NOs: 5 and 7, respectively.  Note well, the phrase “an intracellular signaling domain, wherein the intracellular signaling domain comprises: an OX40 subdomain…,” given its broadest reasonable interpretation consist with the teachings of the instant specification and the plain meaning this phase would have to the skilled artisan, would be understand to encompass in its breadth CARs having an intracellular signaling domain, wherein the intracellular signaling domain comprises SEQ ID NOs: 5 and 7, i.e., the “OX40 subdomain” and/or the “CD3 zeta subdomain” portions of the CAR may comprise OX40 sequence and/or CD3 zeta sequence that extends beyond SEQ ID NOs: 5 and/or 7.

Claims 1, 2, 5, 6, 9 are rejected under 35 U.S.C. § 102(a)(1)/102(a)(2) by the teachings of Suri et al. (WO 2018/161017, cited on an IDS):

Suri teaches adoptive immunotherapy using immune cells, such as NK cells or T cells, with enhanced specificity for the tumor associated antigen CD19 by genetic modification with a chimeric antigen receptor comprising a CD19-binding extracellular domain, such as “OT-CAR19-IL-15-001” (SEQ ID NO: 1016); “OT-CAR19-IL-15-002” (SEQ ID NO: 1017); and “OT-CAR19-IL-15-006” (SEQ ID NO: 1018) displayed in the last three rows of Table 10B at pages 87 and 88 of Suri (see also paragraphs 037; 0056; 228; 375).  

Suri teaches that the “payload” of the invention may also comprise IL-15 which it describes as follows:



A unique feature of 1L15 mediated activation is the mechanism of trans-presentation in which IL15 is presented as a complex with the alpha subunit of IL15 receptor (IL15Ra) that binds to and activates membrane bound IL15 beta/gamma receptor, either on the same cell or a different cell.  The IL15/IL15Ra complex is more effective in activating IL15 signaling, than 1L15 by itself.  Thus, in some embodiments, the effector module of the invention may include a DD-IL15/IL15Ra fusion polypeptide….

Regulated IL15/IL15Ra may be used to promote expansion, survival and potency of CD8 TEM cell populations without impacting regulatory T cells, NK cells and TIL cells.  In one embodiment, DD-IL15/IL15Ra may be utilized to enhance CD19 directed T cell therapies in B
cell leukemia and lymphomas.  In one aspect, IL15/IL15Ra may be used as payload of the invention to reduce the need for pre-conditioning regimens in current CAR-T treatment paradigms.” 

(see paragraphs 00250-00252)

Indeed, the CARs of Suri described above (SEQ ID NOs: 1016-1018) comprise a CD19-binding scFv fused to a hinge, transmembrane domain, intracellular signaling domain, IL-15 and finally to IL-15Rα.  

More specifically, the CARs of Suri described above (SEQ ID NOs: 1016-1018) comprise the anti-CD19 scFv of SEQ ID NO: 624 (see Table 10a, first row), said anti-CD19 scFv having light and heavy chain CDRs identical to SEQ ID NOs: 130-132 and 142-144 of the instant claims as shown in the following alignment of Suri SEQ ID NO: 1016 with SEQ ID NOs: 130-132 and 142-144 of the instant claims:


    PNG
    media_image1.png
    796
    824
    media_image1.png
    Greyscale


Moreover, the CARs of Suri SEQ ID NOs: 1016-1018 further comprises a CD8 alpha hinge region identical to SEQ ID NO: 2 of the instant specification / encompassed by the instant claims, a CD8 alpha transmembrane domain identical to SEQ ID NO: 4 of the instant specification / encompassed by the instant claims, the intracellular co-stimulatory domain of 4-1BB, an intracellular cytoplasmic signaling CD3zeta domain identical to SEQ ID NO: 8 of the instant claims and an IL-15 identical to SEQ ID NO: 12 of the instant claims, wherein the IL-15 portion of the Suri CAR will be expressed as “membrane-bound IL-15” given its further fusion 


    PNG
    media_image2.png
    810
    687
    media_image2.png
    Greyscale



The skilled artisan following the teachings of Suri to make embodiments wherein the OX40 co-stimulatory domain of SEQ ID NO: 285 is substituted for the 4-1BB of any one the SEQ ID NOs: 1016-1018 CARs described above would generate CARs having a CD19-binding scFv that comprises a light chain domain having the CDRs of SEQ ID NOs: 130-132 of the instant claims and a heavy chain domain having the CDRs of SEQ ID NOs: 142-144 of the instant claims; having  a CD8 alpha hinge region identical to SEQ ID NO: 2 of the instant specification / encompassed by the instant claims; having a CD8 alpha transmembrane domain identical to SEQ ID NO: 4 of the instant specification / encompassed by the instant claims; having an OX40 intracellular co-stimulatory domain identical to SEQ ID NO: 285 of Suri / identical to SEQ ID NO: 6 of the instant claims; having an intracellular cytoplasmic signaling CD3zeta domain identical to SEQ ID NO: 8 of the instant claims; and having IL-15 identical to SEQ ID NO: 12 of the instant claims, wherein the IL-15 portion of the Suri CAR will be expressed as “membrane-bound IL-15” given its further fusion to IL-15Rα.

Claims 1, 2, 5, 6 and 9 are rejected under 35 U.S.C. § 103 by the teachings of Suri et al. (WO 2018/161017) in view of Jantz et al. (20170333481, cited herewith).

For the reasons given above it is believed the teachings of Suri anticipate claims 1, 2, 5, 6 and 9.

That said, insofar as applicant may attempt to argue that the teachings of Suri are insufficient to anticipate the claimed invention because they do not demonstrate by way of a working example that the SEQ ID NOs: 1016-1018 CARs described above bind CD19 with sufficient affinity to recognize CD19-expressing cancer cells, as described further below the teachings of Jantz demonstrate that T-cells genetically modified with CARs having the same light and heavy chain CDRs bind CD19 with sufficient affinity to recognize CD19-expressing cancer cells.


SEQ ID NO: 112 of Jantz (as well as SEQ ID NO: 111 of Jantz) has the light chain CDRs of SEQ ID NOs: 130-132 and the heavy chain CDRs of SEQ ID NOs: 142-144:


    PNG
    media_image3.png
    389
    633
    media_image3.png
    Greyscale


Sin130	RASQDISKYLN
Sin131  HTSRLHS
Sin132	QQGNTLPYT
Sin142	GVSLPDYGVS
Sin143	VIWGSETTYYNSALKS


Moreover, working Example 6 of Jantz exemplifies the creation of human T-cells genetically modified with “AAV421” to contain the nucleic acid of SEQ ID NO: 123 (see paragraph 246), which encodes a  CAR comprising the SEQ ID NO: 112 scFv CD19-binding domain, the SEQ ID NO: 116 CD8 alpha hinge region, the SEQ ID NO: 117 CD8 alpha transmembrane domain, the SEQ ID NO: 114 intracellular co-stimulatory domain of 4-1bb, and the SEQ ID NO: 113 CD3-zeta signaling domain (see paragraphs 0004; 0017-0020; 235; 236; 239; 240; 272).  

In Example 6, Jantz describes how T-cells so modified are induced to produce pro-inflammatory cytokines by, and effectively kill, CD19-expressing Raji cancer cells (see in particular paragraphs 400-402).

Thus, as would be obvious to the ordinarily skilled artisan, the light chain CDRs of SEQ ID NOs: 130-132 and the heavy chain CDRs of SEQ ID NOs: 142-144 bind CD19 with sufficient affinity to recognize CD19-expressing cancer cells.

In view of the reference teachings it was apparent that one of ordinary skill in the art would have had a reasonable expectation of success in arriving at the claimed invention.  Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made.

Claims 7, 15-17, 19 and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.

“[T]he purpose of the written description requirement is to ‘ensure that the scope of the right to exclude, as set forth in the claims, does not overreach the scope of the  inventor’s contribution to 

For a claim to a genus, a generic statement that defines a genus of substances by only their functional activity does not provide an adequate written description of the genus.  Reagents of the University of California v. Eli Lilly, 43 USPQ2d 1398 (CAFC 1997).  The recitation of a functional property alone, which must be shared by the members of the genus, is merely descriptive of what the members of the genus must be capable of doing, not of the substance and structure of the members.  The Federal Circuit has cautioned that, for claims reciting a genus of antibodies with particular functional properties (e.g., high affinity, neutralization activity, competing with a reference antibody for binding, binding to a certain epitope), “[c]laiming antibodies with specific properties, e.g., an antibody that binds to human TNF-α with A2 specificity, can result in a claim that does not meet written description even if the human TNF-α protein is disclosed because antibodies with those properties have not been adequately described."  Centocor Ortho Biotech Inc. v. Abbott Labs., 97 USPQ2d 1870, 1875, 1877-78 (Fed. Cir. 2011).  

Along these same lines, a more recent Federal Circuit decision, Amgen v. Sanofi, 872 F.3d 1367 (Fed. Cir. 2017), describes how when an antibody is claimed, 35 U.S.C. § 112(a) requires adequate written description of the antibody itself not just a description of the sequence to which the antibody binds.  Amgen, 872 F.3d at 1378-79.  

The importance of this court decision was recently expounded upon by Robert W. Bahr, Deputy Commissioner for Patent Examination Policy in a memorandum clarifying the applicability of USPTO guidance regarding the written description requirement of 35 U.S.C. § 112(a) as it 

Specifically, the so-called “newly characterized antigen” test, which had been based on an example in previously issued USPTO training materials and had been used in the past for determining whether there is adequate written description under 35 U.S.C. § 112(a) for a claim drawn to an antibody is now considered defunct.  

The Memorandum explains that USPTO personnel should continue to follow the relevant sections of the MPEP pertaining to the written description requirement of 35 U.S.C. § 112(a) (without regard for any disclosure in the MPEP concerning the use of a fully characterized antigen to provide written description support for an antibody to said antigen).

As described in MPEP § 2163,  “The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice…reduction to drawings…or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus…See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406.
    PNG
    media_image4.png
    18
    19
    media_image4.png
    Greyscale


A "representative number of species" means that the species which are adequately described are representative of the entire genus.  Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. See AbbVie Deutschland GmbH & Co., KG v. Janssen Biotech, Inc., 759 F.3d 1285, 1300, 111 USPQ2d 1780, 1790 (Fed. Cir. 2014) (Claims directed to a functionally defined genus of antibodies were not supported by a disclosure that "only describe[d] one type of structurally similar antibodies" that "are not representative of the full variety or scope of the genus.").” 

 Note well: even if a selection procedure is disclosed that was, at the time of the invention, sufficient to enable the skilled artisan to identify antibodies with the recited functional properties, Ariad, 94 USPQ2d at 1167; Centocor at 1876 (“The fact that a fully-human antibody could be made does not suffice to show that the inventors of the '775 patent possessed such an antibody.”)  

In the instant case, claims 7, 15-17, 18 and 19 are drawn to immune cells comprising a CAR having at least 95% sequence identity to SEQ ID NO: 187 (claim 7) or to immune cells comprising a CAR wherein a VL domain that is at least 95% identical to SEQ ID NO: 120 and a VH domain that is at least 95% identical to SEQ ID NO: 118 (claims 15-17), meaning that the Vh and/or Vl domains of SEQ ID NO: 187 of claim 7 can have up to 35 amino acid changes; the VL and VH CDR domains encompassed by claims 15-17 can have up to 5 amino acid changes and up to 6 amino acid changes, respectively, wherein all of the changes occur within the light and heavy chain CDR regions of the CAR; and the CARs of claims 17 and 20 can have up to five substitutions, insertions, deletions and/or any other possible modifications in SEQ ID NO: 118 (claim 19) and up to any six substitutions, insertions, deletions and/or any other possible modifications in SEQ ID NO: 120 (claim 20)(see paragraph 10 of the specification).

To put the breadth of claimed genus into perspective, the number of variants containing as many as 11 amino acid changes within the heavy and light chain CDRs of claims 15-17 is greater than (19)11  = 1.1 x 1014, which is a number more than 100 times greater than the maximum estimated number of stars in the galaxy (700 x 109, see, e.g., https://www.space.com/25959-how-many-stars-are-in-the-milky-way.html).

However, the teachings of the instant specification are insufficient to establish possession of the breadth of immune cells comprising a CAR having at least 95% sequence identity to SEQ ID NO: 187 (claim 7) or to immune cells comprising a CAR having a VL domain at least 95% identical to SEQ ID NO: 120 and having a VH domain at least 95% identical to SEQ ID NO: 118 (claims 15-17), meaning that the Vh and/or Vl domain CDRs of SEQ ID NO: 187 can have up to 35 amino acid changes and the VL and VH domains of SEQ ID NOs: 15-17 can have up to 5 amino acid changes and up to 6 amino acid changes, respectively, or the CARs of claims 17 and 20 having up to five substitutions, insertions, deletions and/or any other possible modifications in SEQ ID NO: 118 (claim 19) and up to six substitutions, insertions, deletions and/or any other all of the changes occur within the heavy and light chain CDR regions of the CAR encompassed by the instant claims.

Any number of Vh and VL CDR residues are expected, a priori, to contribute to antigen binding and yet the instant specification and the knowledge in the art do not establish which residues of the disclosed Vh and VL CDRs are structurally essential to antigen binding versus those that are tolerant to change, and to what degree, i.e., conservative or radical.

To illustrate this point, consider Vajdos et al. (J Mol Biol. 2002 Jul 5;320(2):415-28, cited herewith) which teaches “[t]he specificity and affinity of an antibody for its cognate antigen is determined by the sequence and structure of the variable fragment (Fv): a heterodimer consisting of the N-terminal domains of the heavy and light chains.  Even within the Fv, antigen binding is primarily mediated by the complementarity determining regions (CDRs), six hypervariable loops (three each in the heavy and light chains) which together present a large contiguous surface for potential antigen binding.  Aside from the CDRs, the Fv also contains more highly conserved framework segments which connect the CDRs and are mainly involved in supporting the CDR loop conformations, although in some cases, framework residues also contact antigen.  As an important step to understanding how a particular antibody functions, it would be very useful to assess the contributions of each CDR side-chain to antigen binding, and in so doing, to produce a functional map of the antigen-binding site.”  (see, page 416, column bridging paragraph, emphasis added).  

Vajdos goes on to teach that "[b]y analyzing panels of point mutants, a detailed map of the
binding energetics can be obtained, but the process can be very laborious because individual
mutant proteins must be made and analyzed separately. In particular, a comprehensive analysis
of an antigen binding site would ideally encompass all CDR residues, and this would require the
analysis of dozens or even hundreds of point mutants." (see page 416, right column, first
paragraph). Vajdos solution to this dilemma was to make use of a shotgun scanning mutagenesis
which "uses phage displayed libraries of protein mutants constructed using degenerate codons
with restricted diversity." While this method of making libraries of mutants representative of the
potential antigen binding CDR residues was an improvement over previous strategies as taught

potential CDR sequence space (see page 416, right column, 2nd paragraph and pages 425-427,
Materials and Methods.)

Furthermore, even after performing this comprehensive scanning mutagenesis of all CDR
residues from the particular anti-ErB2 antibody under study, Vajdos would still not have been
able to say which CDR residues were actually involved in antigen binding, and which were
involved in stabilizing the secondary and tertiary structure of the CDRs within the context of the
heavy and light chains as a whole, without the structure of the unbound antigen-binding site of
the antibody to aid in their analysis (see, in particular, Discussion, pages 422-425).

Rather, Vajdos needed to perform not only a comprehensive shotgun scanning mutagenesis of all
CDR residues of the antibody under study, but also needed a structure of the unbound antigen binding site in hand to gain a sufficient understanding of the contribution of each CDR to
antigen-binding to adequately predict which CDR residues can be changed, and to what extent,
or in what context of additional compensatory mutations in other regions of the antibody.
Moreover, given an amino acid substitution that ablated binding, without the crystal structure in
hand, still further experimentation would have been required to determine the flexibility in this
particular residue, i.e., it's general tolerance or intolerance to change.

As yet another example to illustrate the sensitivity of some antibodies to changes in their CDR residues, especially CDR3, consider the teachings of Bedouelle et al. (FEBS J. 2006 Jan;273(1):34-46, cited herewith).  While Bedouelle did not comprehensively scan all the CDR residues of their antibody using a combination of alanine and homologous substitutions as shown in Vajdos, Bedouelle did examine the effects of alanine substitutions on each of the residues of the antibody heavy and light chain CDR3 regions and showed mutation of certain residues cause a >100 fold drop in binding affinity (see Table 1).  As described by Bedouelle, some of these loss of function mutations were hypothesized to have a direct effect on antigen binding while others were hypothesized to indirectly affect the conformation of the antigen binding site, thereby indirectly affecting antigen binding (see Discussion Section).  Thus, the teachings of Bedouelle 

Notably, while the teachings of Vajdos and Bedouelle demonstrate the unpredictable effects of even single amino acid changes on antibody:antigen binding, there is an additional level of unpredictability in the art associated with making multiple changes in any given CDR(s).  

In particular, even in those instances where one can show certain residues of a given CDR are generally tolerant of single amino acid changes, this does not necessarily mean a combination of single amino acid changes, even to the same residues shown to tolerate change when mutated in isolation, will be tolerated.  As an example consider Brown et al. (J Immunol. 1996 May 1;156(9):3285-91, cited herewith) which describes how the Vh CDR2 in a particular antibody was generally tolerant of single amino acid changes; however, the antibody lost binding upon the introduction of pairs of single amino changes in the same region (see, in particular Tables I and II and column bridging paragraph on page 3290).

Additionally, as emphasized by the teachings of Colman (Research in Immunology, 145:33-36, 1994, cited herewith) the type of CDR amino acid substitution, i.e., conservative vs. non-conservative, is not necessarily a good predictor of antigen binding: "[t]he above examples paint a confusing picture of the specificity of antibody-antigen interaction.  In one structural context, a very conservative substitution may abolish binding; in another, a nonconservative substitution may have very little effect on the binding affinity.” (see pg. 35, top of left column).  Rudikoff et al. (Proc. Natl. Acad. Sci. USA, 79: 1979-1983, March 1982, cited herewith) provides another example of how even a conservative change to a single amino acid residue in a CDR region of an antibody can ablate antigen binding (see, for example, Abstract).

Given the above the skilled artisan cannot extrapolate from the disclosure of the instant specification to establish possession of the breadth of CAR variants encompassed by the instant claims.

See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406 (“definition by function … does not suffice to define the genus because it is only an indication of what the gene does, rather than what it is”).

Without this guidance or direction the skilled artisan would not consider applicant to be in possession of the claimed genus of antibody-like binding molecules because the skilled artisan recognizes that even seemingly minor changes made without guidance or direction as to the relationship between the particular amino acid sequence of the instantly claimed antibody and its ability to bind antigen, can dramatically affect antigen-antibody binding.  

Applicant has not described the claimed invention sufficiently to show they had possession of the claimed genus of CD19-binding molecules.

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-9 and 15-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 and 15-20 of copending Application No. 17089449 in view of Suri et al. (WO2018161017A1, cited on an IDS).

The reference claims are drawn to polynucleotides encoding CD19-directed chimeric antigen receptors contained within the cells of the instant claims.

Suri teaches adoptive immunotherapy using immune cells, such as NK cells or T cells, with enhanced specificity for the tumor associated antigen CD19 by genetic modification with a chimeric antigen receptor comprising a CD19-binding extracellular domain, such as “OT-CAR19-IL-15-001” (SEQ ID NO: 1016); “OT-CAR19-IL-15-002” (SEQ ID NO: 1017); and “OT-CAR19-IL-15-006” (SEQ ID NO: 1018) displayed in the last three rows of Table 10B at pages 87 and 88 of Suri (see also paragraphs 037; 0056; 228; 375).  Suri further teaches certain advantages of using T-cells and NK cells as host cells for CD19-directed chimeric antigen receptor adoptive immunotherapy (see paragraphs 335-353).

Given the reference claims and the teachings of Suri it would have been obvious to one of ordinary skill in the art to use the reference polynucleotides to genetically modify T-cells or NK cells for use in adoptive immunotherapeutic treatment of CD19-expressing cancers.



Claims 1-9 and 15-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of copending Application No. 17089474 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the reference claims are drawn to methods of treating cancer by administering, e.g., a mixture of NK and T-cells comprising the CD19-directed chimeric antigen receptors encompassed by the instant claims, e.g., the immune cell mixture used in the method of treatment of reference claim 11 or the method of treatment of reference claim 1 wherein the CD19-directed CAR is SEQ ID NO: 187 as recited in reference claim 7.  

Thus, in practicing the methods of treatment of the reference claims the skilled artisan is in possession of the claimed immune cells.  Moreover, it would be a priori obvious to the ordinarily skilled artisan that in order to practice the methods of reference claims 1-11 it required that one first product a population of immune cells comprising CD19-binding CARs as recited in reference claims 1-11.

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

No claims are allowed.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:

In the first and second paragraph of the Introduction on page 1, Turaj et al. (Scientific Reports (2018) 8:2278, cited herewith) teaches “CD134 agonists alone have modest anti-tumour effects7,8, and are routinely used in combination with other agents to show efficacy e.g. with CpG and anti-CTLA-49, with anti-HER2 and CTLA-410, or with GITR stimulation11.”  Turaj further teaches that CD134 signaling stimulates NK cells to release IFNγ and increase ADCC. (see page 9, 3rd full paragraph).

Huang et al. (Mol Cancer Ther January 1 2018 (17) (1 Supplement) A207, cited herewith) teaches “Several OX40-agonistic antibodies are in early stages of clinical development and some have shown promising antitumor immunity and improved tumor-free survival in the patients compared with standard-of-care therapies…tumor-killing efficacy of OX40 antibody is also correlated with significantly increased tumor infiltrated T cells and NK cells.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY S SKELDING whose telephone number is (571)272-9033.  The examiner can normally be reached on M-F 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel E Kolker can be reached on 571-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.